EXHIBIT 2
 1

 2

 3

 4

 5                                                          The Honorable Marsha J. Pechman
 6

 7                            UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
10   BARBARA KNAPKE, individually and on         Case No. 2:21-cv-00262-MJP
     behalf of all other similarly situated,
11
                                                 DEFENDANT’S RULE 3-2
                             Plaintiff,
12                                               REPRESENTATION STATEMENT
           v.
13
     PEOPLECONNECT, INC., a Delaware
14   Corporation,

15

16                                  Defendant.
17

18

19

20
21

22

23

24

25

26

27

28
     DEFENDANT’S RULE 3-2                                        JENNER & BLOCK LLP
     REPRESENTATION STATEMENT                                    633 WEST 5TH STREET
     2:21-cv-00262-MJP                                          LOS ANGELES, CA 90071
                                                               TELEPHONE: 213 239-5100
 1                               RULE 3-2 REPRESENTATION STATEMENT
 2   Defendant PeopleConnect, Inc. is represented by the following counsel:
 3
     JENNER & BLOCK LLP
 4   Brent Caslin, Washington State Bar No. 36145*
     bcaslin@jenner.com
 5   633 West 5th Street, Suite 3600
     Los Angeles, California 90071-2054
 6   Telephone: 213 239-5100
 7
     JENNER & BLOCK LLP
 8   Debbie L. Berman*
     dberman@jenner.com
 9   Wade A. Thomson*
     wthomson@jenner.com
10
     Clifford W. Berlow*
11   cberlow@jenner.com
     353 N. Clark Street
12   Chicago, Illinois 60654-3456
     Telephone: 312 222-9350
13

14   JENNER & BLOCK LLP
     Ian H. Gershengorn*
15   igershengorn@jenner.com
     1099 New York Avenue, NW, Suite 900
16   Washington, DC 20001-4412
     Telephone: 202 639-6000
17

18   * Attorney registered for electronic filing in the Ninth Circuit.

19   Plaintiff Barbara Knapke is represented by the following counsel:
20
     BURSOR & FISHER, P.A.
21   Philip L. Fraietta (Pro Hac Vice)
     pfraietta@bursor.com
22   888 Seventh Avenue
     New York, NY 10019
23   Telephone: (646) 837-7150
24
     CARSON NOEL PLLC
25   Wright A. Noel (State Bar No. 25264)
     wright@carsonnoel.com
26   20 Sixth Avenue NE
     Issaquah, WA 98027
27   Tel: (425) 837-4717
28
     DEFENDANT’S RULE 3-2                                                  JENNER & BLOCK LLP
     REPRESENTATION STATEMENT - 1                                          633 WEST 5TH STREET
     2:21-cv-00262-MJP                                                    LOS ANGELES, CA 90071
                                                                         TELEPHONE: 213 239-5100
 1   Dated: August 20, 2021              JENNER & BLOCK LLP

 2                                  By: /s/ Brent Caslin
 3                                  Brent Caslin, Washington State Bar No. 36145
 4                                  JENNER & BLOCK LLP
                                    633 West 5th Street, Suite 3600
 5                                  Los Angeles, California 90071-2054
                                    Telephone: 213 239-5100
 6                                  bcaslin@jenner.com
 7
                                    Attorney for Defendant PeopleConnect, Inc.
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28   DEFENDANT’S RULE 3-2                        JENNER & BLOCK LLP
     REPRESENTATION STATEMENT - 2                633 WEST 5TH STREET
     2:21-cv-00262-MJP                          LOS ANGELES, CA 90071
                                               TELEPHONE: 213 239-5100
 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on the date given below, I caused the foregoing document to be
 3   electronically filed with the Clerk of the Court using the CM/ECF which sent notification of such
 4   filing to the e-mail addresses denoted on the Electronic Mail Notice List.
 5

 6   Executed on: August 20, 2021                            By: /s/ Brent Caslin
                                                                    Brent Caslin
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28   DEFENDANT’S RULE 3-2                                                 JENNER & BLOCK LLP
     REPRESENTATION STATEMENT - 3                                         633 WEST 5TH STREET
     2:21-cv-00262-MJP                                                   LOS ANGELES, CA 90071
                                                                        TELEPHONE: 213 239-5100
